     Case 3:20-cv-00098-JLS-LL Document 20 Filed 02/24/21 PageID.155 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONALD EDWARD CAUDLE,                                Case No.: 20cv98-JLS-LL
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
13   v.                                                   EX PARTE APPLICATION TO
                                                          TAKE DEPOSITION OF PLAINTIFF
14   CALIFORNIA DEP’T OF
                                                          RONALD EDWARD CAUDLE, AN
     CORRECTIONS AND
15                                                        INCARCERATED PERSON
     REHABILITATION, et al.,
16                                    Defendants.         [ECF No. 19]
17
18
           On February 22, 2021, Defendants filed an ex parte application asking the Court for
19
     permission to take the deposition of Plaintiff Ronald Edward Caudle (AB6670), a person
20
     confined in state prison. ECF No. 19. In support, Defendants state that the request is made
21
     in accordance with Federal Rules of Civil Procedure 30(a)(2)(B) and 30(b)(4) and “[t]he
22
     record does not reflect any factors that argue against allowing Plaintiff's deposition.” Id. at
23
     1.
24
           For good cause shown, Defendants’ ex parte application is GRANTED. Upon
25
     reasonable notice to Plaintiff, Defendants may depose Plaintiff in accordance with the
26
     Federal Rules of Civil Procedure and the prison’s rules and regulations, including the
27
     presence of correctional officers during the deposition, and may take the deposition by
28
                                                      1
                                                                                   20cv98-JLS-LL
     Case 3:20-cv-00098-JLS-LL Document 20 Filed 02/24/21 PageID.156 Page 2 of 2



1    remote means if they chose. The court reporter may also be remote provided that pursuant
2    to Federal Rule of Civil Procedure 28, “a deposition will be deemed to have been conducted
3    ‘before’ an officer so long as that officer attends the deposition via the same remote means
4    (e.g., telephone conference call or video conference) used to connect all other remote
5    participants, and so long as all participants (including the officer) can clearly hear and be
6    heard by all other participants.” See Grano v. Sodexo Mgmt., 335 F.R.D. 411, 415 (S.D.
7    Cal. 2020) (quoting Sinceno v. Riverside Church in the City of N.Y., No. 18-cv-2156
8    (LJL), 2020 U.S. Dist. LEXIS 47859, at *2 (S.D.N.Y. Mar. 18, 2020)).
9          IT IS SO ORDERED.
10
11   Dated: February 24, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                 20cv98-JLS-LL
